                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:18-CV-00180-GNS-HBB


ENCORE ENERGY, INC.                                                                  PLAINTIFF


VS.


MORRIS KENTUCKY WELLS, LLC                                                         DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       Before the Court is the motion of Plaintiff, Encore Energy, Inc. (“Encore”), to Disqualify

Attorney, Michael Vitale, and the law firm of English, Lucas, Priest, and Owsley, LLP (“ELPO”)

from representing Morris Kentucky Wells, LLC (“Morris”) (DN 9). Defendant Morris has filed a

response in opposition (DN 11). Encore filed a reply (DN 17). The matter stands submitted to the

undersigned for ruling.

                                           Background

       This is a declaratory action brought by Encore seeking declaration from the Court that: 1)

it is a “financial institution” within the meaning of 15 U.S.C. § 6801; 2) pursuant to 15 U.S.C. §

6801, Encore is prohibited from disclosing nonpublic personal information related to its investors;

3) 15 U.S.C. §6801 preempts Kentucky partnership law to the extent Kentucky law would require

Encore to disclose nonpublic personal information related to investors; 4) pursuant to the

Partnership Agreements, Morris has no right to the identities of other private investors in the

Partnerships; 5) by virtue of 15 U.S.C § 6801 and the express terms of the Partnership Agreement,

Morris is not entitled to receive any nonpublic personal information related to Encore’s investors

in the Partnerships; and 6) pursuant to the “turnkey” agreement contained within the offering
memoranda, Morris is not entitled to information regarding Encore’s expenditures and contracts

(DN 1 PageID # 1-2). This action was filed in response to a lawsuit initiated by Morris in Warren

Circuit Court seeking, inter alia, an order declaring the Partnerships general partnerships under

Kentucky law and requiring Encore to disclose nonpublic personal information of other

Partnership investors. The Warren Circuit action is held in abeyance pending the resolution of the

present action (DN 9-2 PageID # 379, Exhibit A).

       Upon learning that attorney Michael S. Vitale and his law firm, ELPO, were retained to

represent Morris in this matter, Encore sent a letter to ELPO notifying them that they believed

ELPO’s representation of Morris would be contrary to the Kentucky Rules of Professional

Conduct. Encore claims, through prior representation of Encore, attorneys with ELPO became

privy to confidential information relevant to the disputed issues in this action (Id. at 382-83,

Exhibit B).

       ELPO represented Encore from May 2011 to March 2012 (DN 9-4 PageID # 386, Exhibit

C; DN 11-1 PageID # 415). The scope of the representation was set forth in an engagement letter.

The letter provided that ELPO would: 1) prepare and file documents to form Encore Holdings,

LLC—the majority stockholder of Plaintiff, Encore Energy Inc.; 2) provide advice on an as-

requested basis concerning human resources and real estate issues; and 3) represent Encore

executives in litigation against Allied Energy, Inc. The engagement letter explicitly states ELPO

was not retained to provide advice on securities or regulatory matters (Id. at 386-89).

                                            Discussion

       “The ethical standards by which federal courts measure an attorney’s professional conduct

are standards defined by federal law.” Carlsen v. Thomas, 159 F.R.D. 661, 663 (E.D. Ky. 1994).

Attorneys that practice in the Western District of Kentucky must follow the standards set forth in
the Rules for Professional Conduct as adopted by the Kentucky Supreme Court. Harper v.

Everson, 2016 U.S. Dist. LEXIS 187887 at *7-8 (W.D. Ky. 2016); See 6th Cir. R. 469b); See LR

83.1, 83.2, 83.3; Ky. Sup. Ct. R. 3.130. Kentucky Rule of Professional Conduct 1.9 governs

questions of disqualification. Entitled “Duties to former clients,” Rule 1.9 states in relevant part:

               (a) A lawyer who has formerly represented a client in a matter shall
                   not thereafter represent another person in the same or a
                   substantially related matter in which that person's interests are
                   materially adverse to the interests of the former client unless the
                   former client gives informed consent, confirmed in writing.
               …

               (c) A lawyer who has formerly represented a client in a matter or
                   whose present or former firm has formerly represented a client
                   in a matter shall not thereafter:

                       (1) use information relating to the representation to the
                       disadvantage of the former client except as these Rules
                       would permit or require with respect to a client, or when the
                       information has become generally known; or

                       (2) reveal information relating to the representation except
                       as these Rules would permit or require with respect to a
                       client.

The Sixth Circuit has articulated a three-part test for disqualifying counsel that tracks Rule 1.9.

An attorney should be disqualified only if a Court finds that 1) a past attorney-client relationship

existed between the party seeking disqualification and the attorney it seeks to disqualify; 2) the

subject matter of those relationships was substantially related; and 3) the attorney acquired

confidential information from the party seeking disqualification. Dana Corp. v. Blue Cross Blue

Shield Mutual, 900 F.2d 882, 889 (6th Cir. 1990). Rule 1.10 imputes Rule 1.9 to the contested

counsel’s law firm:

               (a) While lawyers are associated in a firm, none of them shall
                   knowingly represent a client when any one of them practicing
                   alone would be prohibited from doing so by Rules 1.7 or 1.9,
                   unless the prohibition is based on a personal interest of the
                   prohibited lawyer and does not present a significant risk of
                   materially limiting the representation of the client by the
                   remaining lawyers in the firm.

The party moving for disqualification bears the initial burden of persuasion and proof on its

motion. Carlsen v. Thomas, 159 F.R.D. 661, 669 (E.D. Ky. 1994).

       There is no dispute that an attorney-client relationship previously existed between Encore

Energy and ELPO. At issue is whether the present matter is substantially related to the previous

relationship and whether ELPO acquired confidential information from Encore during that

relationship.

       “Matters are substantially related…if they involve the same transaction or legal dispute or

if there is otherwise a substantial risk that confidential factual information as would normally have

been obtained in the proper representation would materially advance the client’s position in the

subsequent matter.” Ky. S. Ct. R. 3.130 (1.9 cmt. 3). A commonality of legal claims or issues is

not required. The Court must look to the type of information that the potentially conflicted attorney

would have been exposed to in a normal or typical representation of the type that occurred with

the now-adverse client. Bowers v. Ophthalmology Group, 733 F. 3d 647, 652 (6th Cir. 2013).

The court must reconstruct the attorney’s representation of the former client to infer what

confidential information could have been imparted in that representation and decide whether that

information has any relevance to the attorney’s representation of the current client. Bowers, 733

F.3d at 652 (citing Koch v. Koch Indus., 798 F. Supp. 1525, 1526 (D. Kan. 1992)).

       The present action is not of the same transaction or legal dispute that caused ELPO to be

previously retained by Encore. The question is whether there is a substantial risk that confidential

factual information was obtained in the previous matter that would advantage Morris. See Ky. S.

Ct. R. 3.130 (1.9 cmt. 3). In the present action, Encore Energy is seeking declarations from the
Court regarding its status as a financial institution and its rights under partnership law. ELPO’s

previous representation of Encore, and certain Encore executives, pertained to litigation

concerning a non-compete clause in Encore executives’ employment contracts with former

employer Allied Energy (DN 9-5 Page ID # 393, Exhibit D).

       Encore is seeking a declaration that it is a financial institution pursuant to 15 U.S.C. § 6801

(DN 1 PageID # 1-2). A financial institution is “any institution the business of which is engaging

in financial activities as described in section 4(k) of the Bank Holding Company Act of 1956 (12

U.S.C. §1843). 15 U.S.C. § 6809. The Bank Holding Act generally defines a financial company

as a company that engages in activity that is financial in nature or is complimentary to financial

activity. The Act then lists examples of activities that are considered financial in nature such as,

lending, exchanging, transferring, investing for others, or safeguarding money or securities.1 To

determine if Encore is a financial institution as contemplated by 15 U.S.C.§ 6801, the Court will

have to examine Encore’s business model and ascertain if it engages in any of the listed activities

in The Bank Holding Act.

       ELPO previously represented Encore and individual executives in litigation concerning a

covenant not to compete in an employment contract. Covenants not to compete “play a critical

role in business and are favored as long as they are reasonable in geographic scope and duration.”

Managed Health Care Assocs. v. Kethan, 209 F. 3d 923, 928 (6th Cir. 2000). A central issue in

the litigation would have been whether the non-compete clause was valid and enforceable. That

inquiry demands the Court consider, among other things, “the nature of the business or profession

and employment, including the character and service that is performed by the particular employee.

Fruit of the Loom, Inc. v. Zumwalt, 2015 U.S. Dist. Lexis 161491 (W.D. Ky. 2015) (citing ISCO



       1
           For full list see 12 U.S.C. § 1843(k)(4)(A)-(H)
Industries, Inc. v. Shugart, 2014 U.S. Dist. LEXIS 72245 (W.D. Ky. 2013)) (quoting Crowell v.

Woodruff, 245 S.W. 2d 447, 449 (Ky. 1951)). In other words, the court needed to determine if

Encore’s business is similar enough to Allied’s business to violate the terms of the covenant not

to compete. The nature of Encore’s business is precisely what is at issue in this declaratory action.

The Court will need to ascertain what type of business Encore is engaged to determine if it qualifies

as a financial institution under 15 U.S.C. § 6801. There is a substantial risk that ELPO acquired

information about Encore’s business model in its previous representation of Encore and its

executives.

       This is confirmed upon closer examination of the litigation. Allied Energy is in the

business of managing oil and gas partnerships and enterprises, aiding said partnerships and

enterprises in the exploration of oil and gas production, and consulting said partnerships and

enterprises (DN 11-2 PageID # 418-19). Allied sued Encore and its executives for violating

confidentiality agreements that prevented contact with Allied’s clients upon termination of

employment. Allied accused its former executives of soliciting investments from Allied investors,

exploiting Allied’s customer list to secure investments, and converting Allied property to their

own use and economic advantage to the detriment of Allied (Id. at 418-425). Allied sought a

declaration prohibiting Encore and its executives from possessing, disclosing, communicating or

making use of Allied’s trade secrets and confidential and proprietary information—of particular

concern was Allied’s customer list and contact information (Id. at 428-429). Despite ELPO’s

claims to the contrary, it seems unlikely the firm could have adequately represented Allied in this

litigation without learning confidential information related to Encore’s business activities, the

identity of its investors, and the identity of its customers. ELPO actually requested Encore
preserve all documents related to this information in their engagement letter (DN 9-4 PageID #

388).2 That information is at the heart of the matter presently before the Court.

         Morris argues that any confidential information ELPO received in the prior litigation has

been made irrelevant by the passage of time (DN PageID # 407). ELPO’s representation of Encore

terminated in 2012, approximately seven years ago. However, at issue in this case is information

related to partnerships formed by Encore in 2014, just two years after ELPO’s relationship with

Encore concluded. It is not pertinent that Morris is seeking this information in 2019.

         Morris further argues that ELPO is not in possession of any confidential information

relating to Encore, nor has Encore provided what confidential information it fears ELPO has

acquired (DN 11 PageID # 408-09). But divulging this information would defeat the purpose of

preserving confidential information. “The former client is not required to reveal the confidential

information learned by the lawyer in order to establish a substantial risk that the lawyer has

confidential information to use in the subsequent matter.” Ky. S. Ct. R. 3.130; Ky. SCR 1.9 cmt.

3. Rather, the inquiry focuses on the general features of the matters involved and the inferences

as to the likelihood that confidences were imparted by the former client that could be used to

adverse effect in the subsequent representation. Restatement (Third) of the Law Governing

Lawyers § 132 cmt. d.

         When confronted with a motion to disqualify counsel courts “must be sensitive to the

competing public policy interests of preserving client confidences and of permitting a party to

retain counsel of his choice. Manning v. Waring, Cox, James, Skylar & Allen, 849 F. 3d 222, 224



          2
            The letter asks, “PLEASE PRESERVE all documents or other information, including electronic files, that
may be in the Companies’ possession, custody or control that relate to Allied Energy, Inc. or its affiliated entities,
your termination by Allied Energy, Inc., the termination of Mr. Brady and Mr. Turner’s employment with Allied, the
hiring of Mr. Brady and Mr. Turner by Encore Energy, Inc. or any activity that could be considered competitive with
Allied Energy, Inc., including all information relating to contacts with clients or potential clients of Allied Energy,
Inc. or of Encore Energy, Inc.”
(6th Cir. 1988). Confronted with this balancing act, the Kentucky Supreme Court recently

abandoned the appearance of impropriety as a basis for disqualifying counsel. Marcum v.

Scorsone, 457 S.W. 3d 710, 717-18 (Ky. 2015). However, this matter presents more than a mere

appearance of impropriety. This declaratory action is substantially related to ELPO’s prior

representation of Encore because there is a substantial risk that Encore divulged confidential

information to ELPO that would advantage Morris in the present matter. See Dana Corp. v. Blue

Cross Blue Shield Mutual, 900 F.2d 882, 889 (6th Cir. 1990); Ky. S. Ct. R. 3.130(1.9 cmt. 3).

                                             Order

       WHEREFORE it is ordered that Encore’s motion to Disqualify Attorney, Michael Vitale,

and the law firm of English, Lucas, Priest, and Owsley, LLP from representing Morris Kentucky

Wells, LLC is GRANTED.




May 6, 2019




Copies:       Counsel
